  Case: 1:18-cv-04850 Document #: 134 Filed: 10/15/20 Page 1 of 10 PageID #:1744




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

CHASE M. BRAUN,                               )
                                              )
                       Plaintiff,             )               Case No.    18 C 4850
                                              )
        v.                                    )
                                              )               Judge Robert W. Gettleman
VILLAGE OF PALATINE, a municipal              )
corporation, and MICHAEL LICARI, individually )
and as agent of the Village of Palatine,      )
                                              )
                       Defendants.            )

                           MEMORANDUM OPINION & ORDER

       Plaintiff Chase Braun brought a nine count complaint against the Village of Palatine

(“Village”) and Officer Michael Licari, alleging malicious prosecution under state law (Count I),

civil battery (Count II), false arrest under Illinois law and 42 U.S.C. § 1983 (Counts III and IV,

respectively), failure to provide necessary medical care under 42 U.S.C. § 1983 (Count V),

willful and wanton conduct (Count VI against Licari, Count VII against the Village),

indemnification (Count VIII), and respondeat superior (Count IX). Defendants have moved for

summary judgment on all counts. Plaintiff cross-moved for summary judgment on Counts I, III,

and V. For the reasons discussed below, plaintiff’s motion is denied for Counts III and V, and

defendant’s motion is granted for Counts III, IV, and V. The court declines to exercise

supplemental jurisdiction over the remaining state law claims.

                                        BACKGROUND

1) Preliminary Issues

       Before addressing the parties’ arguments, there are two preliminary issues the court must

address. First, plaintiff’s response to defendants’ statement of material facts fails to comply with

                                                 1
  Case: 1:18-cv-04850 Document #: 134 Filed: 10/15/20 Page 2 of 10 PageID #:1745




Local Rule 56.1. Local Rule 56.1 provides that a response to a statement of material facts must

contain, among other things, “numbered paragraphs, each corresponding to and stating a concise

summary of the paragraph to which it is directed.” L.R. 56.1(b)(3)(A). Plaintiff failed to provide

a concise summary of the paragraphs in defendants’ statement of material facts to which it was

responding. (Doc. 130). The Seventh Circuit has “consistently upheld district judges’ discretion

to require strict compliance with Local Rule 56.1.” Flint v. City of Belvidere, 791 F.3d 764, 767

(7th Cir. 2015). However, for purposes of expediency, the court will consider plaintiff’s

response, despite plaintiff’s failure to comply with the Local Rule.

       Next, plaintiff’s response brief cites to no legal authority, despite making legal arguments.

(Doc. 130). The only citation provided is “City of Canton.” (Doc. 130, 6). Plaintiff fails to

provide either the citation or the full name of the case. It is not the role of the court to construct

legal arguments for the parties, especially when the parties are represented by counsel.

Duehning v. Auror E. Unified School Dist. 131, No. 13 C 5617, 2015 WL 500876, at *3 (N.D.

Ill. 2015) (a court is not required to conduct legal research and construct arguments for a

represented party); United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (judges are not

“like pigs, hunting for truffles in briefs”). While the court understands that plaintiff filed his own

motion for summary judgment, plaintiff is still required to provide arguments and legal citations

in a response brief. Further, plaintiff cites to several depositions in his statement of material

facts, motion for summary judgment, and response brief, but failed to attach those exhibits for

the court to review. The court should not have to parse through the parties’ exhibits and

documents to construct undisputed facts. Rather, it is “[a]n advocate’s job to make it easy for the

Court to rule in his client’s favor.” Dal Pozzo v. Basic Machinery Co., Inc., 463 F.3d 609, 613

(7th Cir. 2006).



                                                   2
    Case: 1:18-cv-04850 Document #: 134 Filed: 10/15/20 Page 3 of 10 PageID #:1746




2) Facts for Summary Judgment

          Plaintiff is a practicing pharmacist residing in Cook County, Illinois. On September 12,

2017, plaintiff was 32 years old with a medical history that included traumatic brain injury,

epileptic seizures, anxiety, depression, and ADHD. Defendant Licari is a Village police officer

who began working as an officer on December 26, 2016. The Village is a municipality in the

Northern District of Illinois.

         Plaintiff states that on September 12, 2017, he felt unwell after having worked seven

consecutive overnight shifts. After completing his final shift, plaintiff went to his parents’ house

and slept until 4:00 p.m. Plaintiff then went to his girlfriend’s house in Palatine. He attempted to

eat, but threw up shortly thereafter. He did not consume any alcohol or drugs. After his girlfriend

went to sleep, plaintiff left to drive home to Chicago.

         Plaintiff cannot recall any events between leaving his girlfriend’s house and waking up to

two police officers shining flashlights in his car. Defendant Licari and Officer Baker were the

two police officers on scene. The parties agree that plaintiff crashed his car into a utility pole.

We now know that plaintiff suffered a seizure while driving, which resulted in the crash and a

head injury. However, when questioned at the scene, plaintiff was unable to report how the crash

occurred. Indeed, plaintiff made strange and false statements at the scene, such as misstating his

age, saying “I was not in an accident,” “I live in Chicago-Miami,” and “I had one beer with

Scott.”1 Plaintiff also repeatedly stated that he was “fine.”

         Defendant Licari, who had been on active patrol duty for about nine months, testified that

he observed that plaintiff was confused, slurred his speech, had red, bloodshot eyes, and was

unable to balance. Defendants assert that there was no indication of any injury or physical harm


1
 Scott is plaintiff’s brother and was not in Chicago on the night in question. Plaintiff had not, in fact, had any alcohol
or drugs that day.

                                                            3
    Case: 1:18-cv-04850 Document #: 134 Filed: 10/15/20 Page 4 of 10 PageID #:1747




to plaintiff. After these initial observations, Licari and Baker dismissed the ambulance on scene.

No medical personnel spoke with, or evaluated, plaintiff. According to plaintiff, neither Licari

nor Baker had been trained on how to recognize a person suffering from a medical condition or

head injury. Licari testified that he thought plaintiff’s statements “didn’t make sense and there

had to have been more going on with him.” Licari assumed that plaintiff was intoxicated.

         Licari performed a standard field sobriety test, which plaintiff failed. The second officer

on the scene searched plaintiff’s car and did not find any evidence of alcohol or drug

consumption. Licari further testified that he did not smell alcohol on plaintiff, and that Village

police officers do not carry portable breathalyzer devices. Licari subsequently placed plaintiff

under arrest for driving under the influence of alcohol (“DUI”) and took him to the Village police

department.

         At the police department, an officer administered a breathalyzer test. The parties dispute

whether plaintiff consented to the breathalyzer. The result of that test was .000. Despite that

result, Licari charged plaintiff with a DUI for alcohol. Licari then transported plaintiff to

Northwest Community Hospital for a blood test and DUI kit. A nurse at the hospital asked

plaintiff if he needed to see a doctor. Plaintiff responded that he did not.

         After the hospital performed the DUI kit, Licari took plaintiff back to the Village police

department for processing. Plaintiff asserts that processing plaintiff at this time violated Village

policies.2 Defendants claim that plaintiff was released from custody and then had another seizure



2
  The relevant policy states that if a person blows a .000 breath test, the officer “must notify a supervisor and a decision
should be made about whether to take the person to the hospital for a blood draw or not.” (Doc. 123, 7). The policy
further states “DO NOT process the person in the system” and reminds officers that even if a court later “nolle pros”
the charge, it still affects the person’s record as it shows an arrest for a DUI, “which we all know can be hazardous to
one’s livelihood and future, when they didn’t really do anything to deserve such a label.” (Id.). Plaintiff faults Licari
for failing to notify a supervisor of plaintiff’s .000 breath test, making the decision himself to take plaintiff to the
hospital for a DUI kit without speaking to a supervisor, and processing and charging plaintiff despite the .000 breath
test.

                                                             4
  Case: 1:18-cv-04850 Document #: 134 Filed: 10/15/20 Page 5 of 10 PageID #:1748




while waiting for a taxi. Plaintiff disputes this claim, and instead asserts that plaintiff suffered

another seizure while being processed by Officer Christudhas for the DUI. Officer Christudhas

testified that he was with plaintiff during the booking process and that he saw plaintiff fall off his

stool and start to twitch. Officer Christudhas called an ambulance, and plaintiff was taken to the

hospital.

       The results of the DUI kit did not arrive until December 2017. Plaintiff tested negative

for both alcohol and drugs. Licari testified that he did not inform the prosecutor of the DUI kit

results. The Circuit Court of Cook County dismissed the case on December 12, 2017, and

entered an order of nolle prosequi.

       Plaintiff filed suit, alleging various forms of damages, including that he struggled to find

employment because of the DUI arrest on his record, he suffered a head injury at the police

station during his second seizure that resulted in frequent headaches, frequent seizures, nausea,

and memory loss, and that he now suffers from PTSD. After taking discovery, the parties filed

the instant motions for summary judgment.

                                       LEGAL STANDARD

       Summary judgment is proper where there is “no dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute as to

any material fact exists if “the evidence is such that a reasonable jury could return a verdict for

the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The party

seeking summary judgment has the burden of establishing that there is no genuine dispute as to

any material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). In determining

whether a genuine issue of material fact exists, the court must construe all facts and reasonable

inferences in the light most favorable to the nonmoving party. See CTL ex rel. Trebatosky v.



                                                   5
  Case: 1:18-cv-04850 Document #: 134 Filed: 10/15/20 Page 6 of 10 PageID #:1749




Ashland Sch. Dist., 743 F.3d 524, 528 (7th Cir. 2014). But the nonmovant “is only entitled to the

benefit of inferences supported by admissible evidence, not those ‘supported only by speculation

or conjecture.’” Grant v. Trus. of Ind. Univ., 870 F.3d 562, 568 (7th Cir. 2017).

                                          DISCUSSION

1) Counts III & IV—False Arrest

       Plaintiff brings a state law claim for false arrest (Count III) as well as a § 1983 claim for

false arrest (Count IV). Plaintiff moved for summary judgment on Count III. Defendants moved

for summary judgment on Counts III and IV, arguing that both counts fail because Licari had

probable cause to arrest plaintiff.

       The existence of probable cause bars a false arrest claim under both Illinois law and §

1983. Williams v. City of Chicago, 733 F.3d 749, 756 (7th Cir. 2013); Mustafa v. City of

Chicago, 442 F.3d 544, 547 (7th Cir. 2006) (“Probable cause to arrest is an absolute defense to

any claim under Section 1983 against police officers for wrongful arrest.”). “A police officer has

probable cause to arrest an individual when the facts and circumstances that are known to him

reasonably support a belief” that the individual has committed or is about to commit a crime.

Holmes v. Vill. of Hoffman Estates, 511 F.3d 673, 679 (7th Cir. 2007). To make this

determination, the court must “step into the shoes of a reasonable person in the position of the

officer,” considering the facts known to the officer at the time. Williams, 733 F3d at 756 (citing

Carmichael v. Vill. of Palatine, 605 F.3d 451, 457 (7th Cir. 2010). If defendants had probable

cause to believe that plaintiff was guilty of a crime, their alleged malicious motives are

immaterial. Terket v. Lund, 623 F.2d 29, 31 (7th Cir. 1980).

       Here, it was reasonable for Licari to arrest plaintiff for a DUI. Plaintiff was in a car

accident but could not relay any details of the accident. Plaintiff reported that he was not injured



                                                 6
    Case: 1:18-cv-04850 Document #: 134 Filed: 10/15/20 Page 7 of 10 PageID #:1750




and was “fine.” He further reported that he had one beer with his brother. At the time, Licari had

no way of knowing that this statement was false. Licari testified that plaintiff had red, bloodshot

eyes, slurred speech, and was unable to balance. Licari performed a standard field sobriety test,

which plaintiff failed. Although there was no odor of alcohol and no signs of alcohol or drug

consumption in plaintiff’s car, there were plenty of other indicators suggesting that plaintiff was

under the influence of drugs or alcohol. Given these facts, and considering what Licari knew at

the time, defendant Licari had probable cause to arrest plaintiff for a DUI. See, for example,

People v. Day, 67 N.E.3d 607 (3rd Dist. 2016) (to find probable cause for a DUI, observations

such as bloodshot eyes, slurred speech, and odor of alcohol have to be corroborated by other

factors such as poor driving, stumbling, falling, or an inability to communicate); People v.

Anderson, 1 N.E.3d 54, 60 (2nd Dist. 2013) (officer had probable cause to arrest defendant for

DUI when defendant was swaying and could not explain his car accident). The court grants

summary judgment for defendants on Counts III and IV.3 Plaintiff’s motion for summary

judgment on Count III is denied.

4) Count V—Failure to Provide Necessary Medical Care

        Plaintiff brings a claim under § 1983 for failure to provide necessary medical care.

Plaintiff brings this claim against both Licari and the Village, asserting different theories of relief

for each defendant. Plaintiff and defendants have moved for summary judgment on this count.

        Plaintiff’s claim for failure to provide necessary medical care against Licari is governed

by the Fourth Amendment. Williams v. Rodriguez, 509 F.3d 392, 403 (7th Cir. 2007); Lopez v.

City of Chicago, 464 F.3d 711, 719 (7th Cir. 2006) (“The Fourth Amendment governs the period

of confinement between arrest without a warrant and the preliminary hearing at which a


3
  Having determined that Count IV fails due to probable cause, the court declines to address defendants’ arguments
regarding qualified immunity.

                                                        7
  Case: 1:18-cv-04850 Document #: 134 Filed: 10/15/20 Page 8 of 10 PageID #:1751




determination of probable cause is made….”). The standard under the Fourth Amendment asks

whether “an officer’s conduct was objectively unreasonable under the circumstances.” Williams,

509 F.3d at 403. To determine whether the failure to provide medical care was objectively

unreasonable, courts consider four factors: “(1) whether the officer has notice of the detainee’s

medical needs; (2) the seriousness of the medical need; (3) the scope of the requested treatment;

and (4) police interests, including administrative, penological, or investigatory concerns.” Ortiz

v. City of Chicago, 656 F.3d 523, 530 (7th Cir. 2011). For the first factor, an officer can receive

notice either by the arrestee’s words or through observation of the arrestee’s symptoms.

Williams, 509 F.3d at 403 (citing Sides v. City of Champaign, 496 F.3d 820 (7th Cir. 2007)).

       Here, Licari’s failure to provide medical care was not objectively unreasonable. There is

no indication in the record that Licari had notice of plaintiff’s medical need. When questioned by

Licari, plaintiff stated that he was “fine.” Plaintiff did not report that he had any medical

conditions and did not request any medical treatment. Any observations of plaintiff’s symptoms,

such as strange behavior and inability to balance, were easily explained by plaintiff’s statement

that he had a beer with his brother. It was accordingly reasonable for Licari to assume that

plaintiff was acting strangely because he was impaired, and not because he needed medical

attention. No reasonable jury could find for plaintiff on this claim.

       Plaintiff’s next theory is that Village is liable under § 1983 for failure to train its police

officers on how to recognize a medical emergency and when an arrestee is suffering from a

medical condition. Under City of Canton, Ohio v. Harris, “the inadequacy of police training may

serve as the basis for § 1983 liability only where the failure to train amounts to deliberate

indifference to the rights of persons with whom the police come into contact.” 489 U.S. 378, 388

(1989). “In resolving the issue of a city’s liability, the focus must be on adequacy of the training



                                                   8
  Case: 1:18-cv-04850 Document #: 134 Filed: 10/15/20 Page 9 of 10 PageID #:1752




program in relation to the tasks the particular officers must perform…Moreover, for liability to

attach in this circumstance the identified deficiency in a city’s training program must be closely

related to the ultimate injury.” (Id.); see also, Larpe v. City of Chicago, 911 F.3d 424, 437 (7th

Cir. 2018).

       Plaintiff cites to Baker and Licari’s deposition testimony to show that the Village did not

train its officers on how to recognize medical issues such as seizures or head injuries. Both

officers testified that they were not trained to recognize medical emergencies and they were not

aware of any such training programs. However, plaintiff has not provided any evidence from

which the court or a jury could infer deliberate indifference. There is no evidence that the Village

ignored a recurring problem, and the record does not “reflect a ‘deliberate’ or ‘conscious’ choice

by a municipality.” 489 U.S. at 389. Consequently, the court grants summary judgment for

defendants on Count V.

2) Remaining State Law Claims

       The court has determined that defendants are entitled to summary judgment on all of

plaintiff’s federal claims. All that remains are strictly state law claims against in-state

defendants: Count I, malicious prosecution under state law; Count II, civil battery under state

law; Counts VI and VII, willful and wanton conduct under state law; and Counts VIII and IX,

indemnification and respondeat superior under state law. As such, the court declines to exercise

supplemental jurisdiction and declines to address the merits of these claims. 28 U.S.C.

1367(c)(3).

                                          CONCLUSION

       For the reasons stated above, plaintiff’s motion for summary judgment is denied for

Counts III and V. Defendants’ motion for summary judgment is granted for Counts III, IV, and V.



                                                   9
 Case: 1:18-cv-04850 Document #: 134 Filed: 10/15/20 Page 10 of 10 PageID #:1753




The court declines to exercise supplemental jurisdiction over the remaining state law claims in

Counts I, II, VI, VII, VIII, IX. 28 U.S.C. § 1367(c)(3).




ENTER:



                                             __________________________________________
                                             Robert W. Gettleman
                                             United States District Judge




                                                10
